COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Gboweh Dickson George v. The State of Texas

Appellate case number:    01-12-01042-CR

Trial court case number: 1302726

Trial court:              176th District Court of Harris County

        Appellant, Gboweh Dickson George, has filed a motion to suspend the briefing schedule
and supplement the record. In his motion, George states that the trial court’s charges to the jury
for both the guilt/innocence and punishment phases of trial and the verdict forms are missing
from the clerk’s record and that the charge conference for the guilt/innocence phase of trial is
missing from the reporter’s record. George requests that the deadline for filing his brief be
suspended until 30 days after the clerk’s record has been supplemented with the trial court’s
charges to the jury and the jury’s verdicts and the reporter’s record has been supplemented with
the transcript of the charge conference. We grant George’s motion.
        Accordingly, we ORDER the court reporter, within 30 days of the date of this order, to
prepare, certify, and file a supplemental reporter’s record containing the charge conference for
the trial court’s jury charge in the guilt/innocence phase of trial. See TEX. R. APP. P. 34.6(d).
We further ORDER the trial court clerk, within 30 days of the date of this order, to prepare,
certify, and file a supplemental clerk’s record containing the jury charges for both the
guilt/innocence and punishment phases of trial and the jury’s verdicts as to guilt/innocence and
punishment. See TEX. R. APP. P. 34.5(c)(1).
       George’s brief is ORDERED to be filed within 30 days after the later of the date the
supplemental clerk’s record is filed or the date the supplemental reporter’s record is filed. See
TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed within 30 days after the date
George’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                   X Acting individually     Acting for the Court


Date: May 15, 2013